Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement is made and entered into effective September 14, 2006,
by and between Paxar Americas, Inc. (“Paxar”), on the one hand, and Zebra
Technologies Corporation, for and on behalf of itself, ZIH Corp., and Zebra
Technologies International, LLC (collectively “Zebra”), on the other hand.

WHEREAS, Paxar and Zebra are engaged in litigation in the Federal District Court
in the Southern District of Ohio, Western Division, in Dayton, Ohio, Civil
Action No. C-3-03-142 (“the Litigation”);

WHEREAS, Paxar asserted in the Litigation and hereby represents and warrants
that it holds title to and has the right to enforce its rights in the following
United States patents: 5,483,624; 5,805,779; 5,594,838; 5,833,800; 6,805,183;
6,712,112; 6,386,775; 6,163,538 and 6,533,476 (collectively the “Paxar
Patents-In-Suit”);

WHEREAS, in addition to the Paxar Patents-In-Suit, Paxar also asserted in the
Litigation United States patent 4,652,317;

WHEREAS, Paxar and Zebra hereby consent to the entry of a separate Consent
Judgment and Agreed Order of Dismissal in the form attached hereto as Exhibit A;
and

WHEREAS, the parties to this Settlement Agreement desire to avoid further
litigation risks and expenses and therefore to settle and to compromise all
claims set forth in the Litigation as well as any other claims that were or
could have been brought on or prior to the date of this Agreement and therefore,
for good and valuable consideration, the sufficiency of which the parties
acknowledge, the parties agree as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS

 

  1.1 “Affiliate” shall mean, in relation to any party hereto, any corporation
or other business entity controlled by, controlling, or under common control
with that party. For this purpose, “control” shall mean direct or indirect
beneficial ownership of more than fifty percent (50%) of the voting stock of, or
of a greater than fifty percent (50%) interest in the income of, or the power to
direct or cause the direction of the management and policies (by contract, stock
ownership, or otherwise) of, such corporation or other business entity.

 

  1.2 “Production Product” shall mean any tooled product manufactured by or for
Zebra or its Affiliates.

 

  1.3 “Licensed Patents” shall mean the Paxar Patents-In-Suit and any
continuation, continuation-in-part, division, reexamination, reissue, extension
or renewal patents or patent applications of the Paxar Patents-In-Suit and any
foreign counterpart patents or patent applications to any of the foregoing, and
any United States or foreign patent or patent application, including any
continuation, continuation-in-part, division, reexamination, reissue, extension
or renewal thereof, claiming priority to any patent or patent application to
which any of the Paxar Patents-In-Suit claim priority; however, the license
under U.S. Patent Nos. 5,683,545; 5,800,669; 5,900,110; and 6,279,638 shall be
limited as set forth in Section 5.1 until September 14, 2009.

 

  1.4

“Zebra Subject Product” shall mean (1) any product manufactured, used, sold,
offered for sale or imported by Zebra or its Affiliates that would, in the
absence of the license granted to Zebra and its Affiliates under Section 5.1,
infringe, contribute to the infringement of, or induce the infringement of any
claim of a Licensed Patent or (2) any product manufactured for Zebra’s own use
and sale that would, in the absence of the license granted to Zebra and its

 

2



--------------------------------------------------------------------------------

 

Affiliates under Section 5.1, infringe, contribute to the infringement of, or
induce the infringement of any claim of a Licensed Patent.

 

  1.5 “Acquired Zebra Subject Products” shall mean those Zebra Subject Products
that are Production Products that (1) are the same as those that were
commercially sold by Zebra or its Affiliates at least twelve months prior to the
date of any acquisition pursuant to Section 7.4(b); (2) were part of the capital
assets sold by Zebra or that Affiliate to the acquirer under Section 7.4(b); and
(3) are not made, used, distributed, sold, offered for sale, or imported by
Zebra or its Affiliates, or made for Zebra or its Affiliates, after the date of
acquisition.

 

2. ACKNOWLEDGEMENT THAT THE PAXAR PATENTS-IN-SUIT ARE NOT INVALID AND ARE
ENFORCEABLE

Zebra agrees that each of the Paxar Patents-In-Suit, and each and every claim
thereof, is not invalid and is enforceable.

 

3. CONSENT JUDGMENT AND AGREED ORDER OF DISMISSAL

 

  3.1 The parties agree to enter the separate Consent Judgment and Agreed Order
of Dismissal that is attached hereto as Exhibit A. The United States District
Court for the Southern District of Ohio, Western Division, shall maintain
jurisdiction of the Litigation for enforcement of the Consent Judgment and
Agreed Order of Dismissal and this Settlement Agreement.

 

  3.2 The parties shall file the Consent Judgment and Agreed Order of Dismissal
in the Litigation (Civil Action No. C-3-03-142) within seven (7) days after
Paxar’s receipt of the payment set forth in Section 4 herein.

 

4. PAYMENT

Zebra Technologies Corporation, for and on behalf of itself, ZIH Corp., and
Zebra Technologies International, LLC, shall pay to Paxar the lump sum, one time
payment in the amount of sixty-three million seven hundred fifty thousand
dollars ($63,750,000.00) on

 

3



--------------------------------------------------------------------------------

September 14, 2006, by wire transfer to an account identified by Paxar. If such
payment is not possible on September 14, 2006, then the foregoing payment shall
be made as early as possible on September 15, 2006.

 

5. LICENSE GRANT AND COVENANT NOT TO SUE

 

  5.1 Paxar hereby grants to Zebra and its Affiliates an irrevocable, perpetual,
fully paid, non-exclusive, worldwide license under the Licensed Patents, without
the right to sublicense, to make, have made for its own use and sale, use,
distribute, sell, offer for sale, and import Zebra Subject Products; however,
with respect to U.S. Patent Nos. 5,683,545; 5,800,669; 5,900,110; and 6,279,638,
the foregoing patent license is limited until September 14, 2009 such that, with
respect to a Zebra Subject Product that is a Production Product, the license to:
(a) ship in or from the United States; (b) sell in or from the United States;
(c) import into the United States for sale prior to September 14, 2009;
(d) distribute in or from the United States; and (e) take purchase orders in the
United States shall not begin until September 14, 2009. For purposes of clarity,
but not by way of limitation, nothing herein shall be construed to limit in any
way or at any time Zebra’s or its Affiliates’ license under U.S. Patent Nos.
5,683,545; 5,800,669; 5,900,110; and 6,279,638 to make, have made for its own
use, use, ship, import, design, develop, and show to customers any prototype
that is not a Production Product or solicit feedback from customers regarding
any such prototype. The license granted in this Section 5.1 is nontransferable
and non-assignable except as set forth in Section 7.4(a). Consistent with
Section 7.10, Paxar does not grant any license (express or implied) to any claim
of any patent that is not a Licensed Patent for any product including Zebra
Subject Products.

 

  5.2 Paxar hereby covenants not to sue Zebra or its Affiliates for any claim
regarding United States patent 4,652,317.

 

4



--------------------------------------------------------------------------------

  5.3 To give comfort to Zebra’s customers, Paxar hereby covenants not to sue
any person or entity who has purchased a Zebra Subject Product before or after
the date of this Settlement Agreement for any claim of infringement of any
Licensed Patent or United States patent 4,652,317 for the use or resale of that
Zebra Subject Product. Consistent with Section 7.10, there is no covenant not to
sue for infringement of any claim of any patent that is not a Licensed Patent.

 

6. MUTUAL RELEASE

Paxar and Zebra and their respective parents, subsidiaries, officers, directors,
employees, representatives, agents, Affiliates, successors and assigns, in their
capacities as such (the “Releasing Parties”), do hereby release and discharge
one another and their respective parents, subsidiaries, officers, directors,
employees, representatives, agents, Affiliates, successors and assigns, in their
capacities as such (the “Released Parties”), from all Released Matters, where
“Released Matters” means any and all manner of debts, damages, demands, duties,
liabilities, accounts, sums of money, liens, costs, expenses, obligations,
suits, actions, claims and causes of action of any kind and nature whatsoever,
that any of the Releasing Parties had against any of the Released Parties as of
the date of this Settlement Agreement, whether now known, unknown or unknowable,
suspected or unsuspected, at law or in equity, which the Releasing Parties now
own or hold, or at any time heretofore owned or held, by reason of any act,
matter, cause or thing whatsoever, except for the specific obligations in this
Settlement Agreement. Zebra and Paxar, on behalf of themselves and their
respective Affiliates, covenant not to sue one another for any reason with
respect to any claim that reasonably could be interpreted as falling, in whole
or in part, within the scope of a Released Matter. For purposes of clarity,
Paxar’s and its Affiliates’ Opposition to Zebra’s European Patent 1 052 109 and
their rights to challenge the validity and/or

 

5



--------------------------------------------------------------------------------

patentability of that European patent and/or any national patent based thereon
or resulting therefrom (including but not limited to national patents in
Germany, France, and Great Britain) are not “Released Matters.”

 

7. MISCELLANEOUS

 

  7.1 Zebra and its Affiliates, on behalf of themselves, their officers,
directors, employees, and agents in their capacities as such, agree that they
will not challenge or contest in any way the validity, patentability, and/or
enforceability of any claim of the Licensed Patents in any future proceeding
regardless of the product(s) or process(es) at issue.

 

  7.2 Within a reasonable period of time, Zebra and its Affiliates shall take
the same reasonable steps to comply with the marking provisions of 35 U.S.C. §
287 by marking the Zebra Subject Products or their packages as Zebra takes to
comply with the marking provisions of 35 U.S.C. § 287 for Zebra products covered
by its own patents. Paxar’s exclusive remedy for breach of this Section 7.2
shall be specific performance and Paxar shall not be entitled to recover any
monetary damages.

 

  7.3 It is agreed and understood that this Settlement Agreement (including
without limitation the payment to Paxar under Section 4 and the license granted
to Zebra and its Affiliates under Section 5) shall not and cannot be revoked,
voided, terminated, annulled or rescinded for any reason whatsoever, with the
sole exception being any failure by Zebra to pay the monies due as set forth in
Section 4.

 

  7.4    (a) Zebra may transfer this Settlement Agreement and the license
granted hereunder to any acquirer of all or substantially all of the capital
stock, assets or business of Zebra Technologies Corporation.

 

6



--------------------------------------------------------------------------------

  (b) If Zebra or an Affiliate sells a portion of its business that includes
Zebra Subject Products, Paxar shall, except as provided in this Settlement
Agreement including Section 7.10, covenant not to sue the acquirer of such
portion for any claim of infringement of any Licensed Patent for the
manufacture, use, importation, sale, or offer for sale of any Acquired Zebra
Subject Products if and only if, within twenty (20) days following such an
acquisition, Zebra or its Affiliate notifies Paxar in writing of that
acquisition and provides to Paxar: (1) a list of the Zebra Subject Products that
will be Acquired Zebra Subject Products; (2) three samples of the Zebra Subject
Products that will be Acquired Zebra Subject Products; and (3) one copy of all
service manuals and all manuals given to, or accessible by, customers related to
the Zebra Subject Products that will be Acquired Zebra Subject Products.

 

  (c) As a condition precedent for any transfer or covenant under this
Section 7.4, any acquirer must agree in writing to be bound by this Settlement
Agreement, including without limitation Sections 2, 7.1, and 7.2, and must
provide such written agreement to Paxar within twenty (20) days following said
acquisition.

 

  (d) Consistent with Section 7.10, nothing contained herein shall be construed
as conferring any express or implied license or right (including any license to
any patent owned by Paxar or its Affiliates that is not a Licensed Patent) to
any acquirer other than as specifically and expressly provided in this
Section 7.4.

 

  7.5 This Settlement Agreement shall inure to the benefit of and is binding
upon Zebra, its officers, agents and employees in their capacities as such, and
successors and assigns of Zebra, and shall inure to the benefit of and be
binding upon Paxar, its officers, agents and employees in their capacity as
such, and successors and assigns of Paxar.

 

7



--------------------------------------------------------------------------------

  7.6 Paxar and/or its Affiliates represent and warrant that they hold title to
the Licensed Patents and that there are no outstanding agreements with third
parties that would be inconsistent with the license granted herein.

 

  7.7 Nothing in this Settlement Agreement shall be construed as conferring on
either party the right to use, in any advertising, publicity, statement,
disclosure, or the like, any name, trade name, service mark, or trademark of the
other party or its Affiliates.

 

  7.8 Paxar and Zebra each represents that it has the right and authority to
enter into and consummate this Settlement Agreement on behalf of itself and its
Affiliates and to bind its Affiliates where the context so requires.

 

  7.9 Each person signing the Settlement Agreement on behalf of a corporate
party represents that he or she is authorized to sign on behalf of that
corporate party.

 

  7.10 Nothing contained in this Settlement Agreement shall be construed as
conferring any express or implied license or right (including any license to any
patent owned by Paxar or its Affiliates that is not a Licensed Patent) to Zebra
or any other person or entity other than as specifically and expressly provided
in this Settlement Agreement. Moreover, Paxar and its Affiliates hereby
expressly reserve all rights under any patents that are not Licensed Patents (as
well as, prior to September 14, 2009, any rights that are not expressly licensed
herein under U.S. Patent Nos. 5,683,545; 5,800,669; 5,900,110; and 6,279,638),
including the right to enforce those rights against Zebra, its Affiliates, its
customers, and/or any acquirer under Section 7.4, even as against Zebra Subject
Products.

 

  7.11 Nothing contained in, or excluded from, this Settlement Agreement shall
be construed as an admission by either party regarding any matter not expressly
set forth herein (including an admission of liability or wrongdoing on the part
of any party).

 

8



--------------------------------------------------------------------------------

  7.12 This Settlement Agreement, and each document relating hereto, has been
jointly prepared by the parties hereto and their respective counsel, and the
provisions hereof or thereof will not be construed more strictly against one
party than another as a result of its participation in such preparation.

 

  7.13 This Settlement Agreement shall be construed under the Patent Laws of the
United States and the law of the State of Ohio, without regard to the state’s
conflicts of laws.

 

  7.14 This Settlement Agreement constitutes the complete and entire agreement
between the parties hereto respecting the subject matter hereof, and supersedes
and terminates all prior agreements with respect to the settlement of the
Litigation.

 

  7.15 The parties agree to work together in good faith to attempt to resolve
any issues relating to this Settlement Agreement.

 

  7.16 This Settlement Agreement may be executed in any number of counterparts,
and execution by each of the Parties of any one of such counterparts will
constitute due execution of this Settlement Agreement. Each such counterpart
hereof shall be deemed to be an original instrument, and all such counterparts
together shall constitute but one agreement.

//

//

//

//

//

//

//

//

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement by their
respective duly authorized officers.

 

PAXAR AMERICAS, INC.  

ZEBRA TECHNOLOGIES CORPORATION,

for and on behalf of itself, ZIH CORP. and

ZEBRA TECHNOLOGIES INTERNATIONAL, LLC

By:   /s/    Robert P. van der Merwe   By:   /s/    Edward L. Kaplan   Robert P.
van der Merwe     Edward L. Kaplan   President and Chief Executive Officer of
Paxar Corporation, acting under a Power of Attorney issued by Paxar Americas,
Inc.     Chairman and Chief Executive Officer of Zebra Technologies Corporation

 

10



--------------------------------------------------------------------------------

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION (DAYTON)

 

PAXAR AMERICAS, INC.,    CASE NO. C-3-03-142                     Plaintiff,   

Judge Walter H. Rice

Magistrate Judge Michael R. Merz

v.    ZEBRA TECHNOLOGIES CORPORATION, ZIH CORP., and ZEBRA TECHNOLOGIES INT’L,
LLC.                        Defendants.   

CONSENT JUDGMENT AND AGREED ORDER OF DISMISSAL

Plaintiff Paxar Americas, Inc. and Defendants, Zebra Technologies Corporation,
ZIH Corp., and Zebra Technologies Int’l, LLC, have settled their differences and
agreed, pursuant to the Settlement Agreement attached as Exhibit A to this
Order, to entry of this Consent Judgment and Agreed Order of Dismissal to
resolve this action. This Court hereby states and orders as follows:

 

1. This Court has jurisdiction over the subject matter of this action and has
personal jurisdiction over the parties. Venue is proper in this District.

 

2. Each of the following United States patents in suit, and each and every claim
thereof, is not invalid and is enforceable: 5,483,624; 5,805,779; 5,594,838;
5,833,800; 6,805,183; 6,712,112; 6,386,775; 6,163,538; and 6,533,476.

 

11



--------------------------------------------------------------------------------

3. Each party shall bear its own respective costs and attorneys’ fees.

 

4. This Court shall retain jurisdiction to enforce this Consent Judgment and
Order of Dismissal and the Settlement Agreement attached as Exhibit A.

 

5. This Judgment shall be final and this action shall be dismissed with
prejudice pursuant to the Settlement Agreement attached as Exhibit A.

IT IS SO ORDERED.

 

   Honorable Walter H. Rice United States District Judge

 

12



--------------------------------------------------------------------------------

The foregoing Consent Judgment and Agreed Order of Dismissal is hereby consented
to:

 

DATE:                        By:         

Jean Dudek Kuelper, Esq.

James M. Hafertepe, Esq.

Sandra A. Frantzen, Esq.

Matthew A. Anderson, Esq.

McANDREWS, HELD AND MALLOY

500 West Madison Street, 34th Floor

Chicago, Illinois 60661

   

Michael W. Krumholtz, Esq.

BEISER, GREER & LANDIS

400 National City Center

6 North Main Street

Dayton, OH 45402

   

ATTORNEYS FOR PLAINTIFF

PAXAR AMERICAS, INC.

DATE:                        By:         

Douglas J. Kline, Esq.

Richard Myrus, Esq.

GOODWIN PROCTER LLP

Exchange Place

53 State Street

Boston, MA 02109

   

Charles J. Faruki (0010417)

FARUKI IRELAND & COX PLL

500 Courthouse Plaza, SW

10 North Ludlow Street

Dayton, OH 45402

   

ATTORNEYS FOR DEFENDANTS ZEBRA

TECHNOLOGIES CORPORATION, ZIH CORP.,

and ZEBRA TECHNOLOGIES INTERNATIONAL, LLC

 

13